DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 08 August 2019. The present application claims 10-20, submitted on 08 August 2019 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeMatteis (U.S. Patent No. 2002/0009575) in view of Lindley (U.S. Patent No. 3,511,735).
Regarding claim 10, DeMatteis in view of Lindley discloses (see Figure 21 and Figure 22) a method of forming a bag from polymeric blown film (see Paragraph 0051), the method comprising: forming a side-gusseted tube (420) having a first machine direction, the side-gusseted tube (420) collapsed to define a front side (423) and a rear side (see Paragraph 0073), both the front side (423) and rear side having leading distal edges (428; 430; also see Paragraph 0073), sealing the front side leading distal edge (428; 430) to the front side second side edge (428; 430) and the rear side leading distal edge to the rear side second side edge (428; 430; also see Paragraph 0073), forming a bottom seal (424) in the side-gusseted tube (420) and opposing side seals to define a bottom and side edges of the bag, severing the bag from the side-gusseted tube (see Paragraph 0065).
DeMatteis discloses all of the elements of the current invention as stated above except for the explicit disclosure of forming a partial wave-cut tube having a second machine direction to be attached to the side-gusseted tube.
Lindley discloses (see Figure 2-4) a method of forming a bag from polymeric blown film (see Column 3, line 35-50) and a method of forming a partial wave-cut tube (66; 68) having a second machine direction (see Column 4, line 11-16), the partial wave-cut tube (22) collapsed to define a front side (66) and a rear side (68), the front side (66) and the rear side (68) of the partial wave-cut tube (66; 68) each having a first side edge with a wave-cut profile and an opposing second side edge (see Column 5, line 03-24), the side-gusseted tube (20) intersecting with the partial wave-cut tube (66; 68), placing the leading distal edges of the side-gusseted tube (20) adjacent to the second side edges of the partial wave-cut tube (see Figure 2; Column 5, line 03-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified DeMatteis to incorporate the disclosure of Lindley attach a partial wave-cut tube having a second machine direction. Doing so would enable efficient and high speed attachment of a handle assembly to a bag.
Regarding claim 11, Lindley discloses (see Figure 2 and Figure 13)  the second side edges of the partial wave-cut tube (66; 68) extending generally linearly in the second machine direction (see Figure 2).
Regarding claim 12, Lindley discloses (see Figure 2 and Figure 13) the first machine direction arranged generally perpendicular to the second machine direction (see Figure 2) 
Regarding claim 13, Lindley discloses (see Figure 2 and Figure 13) the bottom seal (32) formed generally perpendicular to the machine direction of the side-gusseted tube (20) and generally parallel to the partial wave-cut tube (see Figure 2).
Regarding claim 14, DeMatteis discloses (see Figure 22) side-gusseted tube (420) having a pair of inwardly folded opposing side gussets (454; 456) between the front side (423) and rear side (see Figure 22).
Regarding claim 15, Lindley discloses (see Figure 2 and Figure 13) a plurality of hand openings (38) defined within the partial wave-cut tube (66, 68), a pair of the plurality of hand openings (38) defined between opposing bases (40) of the wave-cut profile and, a pair of side seals  (80; 82) placed at the opposing bases of the wave-cut profile (see Column 4, line 59-70).

Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeMatteis (U.S. Patent No. 2002/0009575) in view of Lindley (U.S. Patent No. 3,511,735) further in view Young (U.S. Patent 6,345,911)
Regarding claims 16 & 18,  DeMatteis in view Lindley discloses all of the elements of the current invention as stated above except for the explicit disclosure of interlocking closure elements attached to the interior surface of a partial wave-cut tube.
Young discloses a method of forming a bag from polymeric blown film (see Paragraph 0051), comprising a method of affixing a first closure element (30 ) to an interior of the front side of the partial wave-cut tube (115), and affixing a second closure element (32) to an interior of the rear side of the partial wave-cut tube (114).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified DeMatteis in view of Lindley to incorporate the disclosure of Young to include interlocking closure elements attached to the interior surface of a partial wave-cut tube. Doing so would enable resealing of the bag after an initial opening of a bag.

Allowable Subject Matter
Claims 17, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             /ROBERT F LONG/Primary Examiner, Art Unit 3731